DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the newly added negative limitations “while not extending into the sacrum” and “while not extending into the ilium” do not have support in the specification.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added language to claim 1 makes unclear the nature of the invention. It is unclear how a second approach can deliver a member into the sacrum when the new language prevents extension without into the sacrum. Likewise, it is unclear how the first approach can deliver a member into the ilium when the new language prevents extension into the ilium.
In addition, claim 18 is rejected because it is unclear what additional steps beyond those already set forth in parent claim 1 are to be taken. It appears that the language “is performed to determine an ailment of the sacroiliac joint by alleviating pain or reproducing pain at the sacroiliac joint” is directed to an indefinite motivation as to why the procedure is performed, rather than particular active steps.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren et al. (“Warren”; 2013/0245703).
Regarding claim 1, Warren teaches a method of diagnosing and treating a sacroiliac joint of a patient, the method comprising:
a) delivering a first member 12 (Fig. 16E) into the ilium 300 via a first lateral posterior approach (Fig. 16E and para. 0081);
b) delivering a second member 12 (id.) into the sacrum via a second lateral posterior approach (distal anchor 34 of the member 12 is driven through the ilium 300 and into the sacrum 302 until it reaches an appropriate depth, while proximal portion 50 remains in the sacrum; id);
c) coupling the first and second members to a pliers (para. 0081; using the pliers requires at least temporary coupling with each member); and
d) manipulating the first member 12 relative to an adjacent second member 12 (e.g., Fig. 16E) via the pliers.
Regarding claim 18, the positive steps of manipulating the first member relative to the second member via the pliers are fully set forth (supra at claim 1). The remaining language does not further limit the claim (see rejection under 112(b), supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (“Warren”; 2013/0245703) in view of Patani et al. (“Patani”; 2014/0107697)
Warren discloses the claimed invention except for the device comprising a digital or analog readout.
Patani also discloses a surgical clamping device, e.g., 200 (e.g., Fig. 3A), and teaches that a digital readout 218 (display) and corresponding sensors, e.g., a strain gauge, relating to clamping force and position, may be attached thereto to provide real-time information and feedback to facilitate a safe and accurate procedure (see, e.g., para. 0010 and 0109). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the pliers of Warren with a digital readout and corresponding sensors, in view of Patani, to provide real-time information and feedback to facilitate a safe and accurate procedure.

Allowable Subject Matter
Claims 11-17 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 17 May 2021 have been considered but they are not persuasive fully persuasive.
	Applicant’s amendment to claims 1, 13 and 14, canceling certain language, is acknowledged. Accordingly, the outstanding rejection under 35 USC 112(a) has been withdrawn. 
	Claims 1 and 18 remain rejected under 35 USC 102(a)(1), as best understood, and as set forth above. It is noted that the newly added language lacks support and renders the claims unclear, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773